210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. to Present at BioFianance CALGARY, Alberta, April 27, 2009 – Dr. Brad Thompson, President and CEO of Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY), is scheduled to present a corporate overview of the Company at BioFinance 2009 on Wednesday, April 29 at 9:00 a.m. (ET).The conference will be held at the Toronto Marriott Eaton Centre from April 28-30, 2009. About BioFinance BioFinance 2009 is the leading investor conference in Canada for the life sciences industry. This three-day event brings together key industry players interested in investment opportunities and issues affecting companies in the life sciences sector. About Oncolytics Biotech Inc. Oncolytics is a Calgary-based biotechnology company focused on the development of oncolytic viruses as potential cancer therapeutics.Oncolytics’ clinical program includes a variety of Phase I/II and Phase II human trials using REOLYSIN®, its proprietary formulation of the human reovirus, alone and in combination with radiation or chemotherapy.For further information about Oncolytics, please visit www.oncolyticsbiotech.com The presentation time is subject to change. This release and the presentation related thereto contain forward-looking statements which involve known and unknown risks, delays, uncertainties and other factors not under the Company’s control and which may cause actual results, performance or achievements of the Company to be materially different from the results, performance or expectations implied by these forward-looking statements. Such risks and uncertainties include, among others, the efficacy of REOLYSIN as a cancer treatment, the success and timely completion of clinical studies and trials, uncertainties related to the research and development of pharmaceuticals, uncertainties related to the regulatory process and general changes to the economic environment. Investors should consult the Company’s quarterly and annual filings with the Canadian and U.S. securities commissions for additional information on risks and uncertainties relating to the forward-looking statements. Investors are cautioned against placing undue reliance on forward-looking statements. The Company does not undertake to update these forward-looking statements, except as required by applicable laws. FOR
